DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered. 
			           Status of the Application
2.	Acknowledgement is made of the amendment received on 11/13/2020. Claims 1-15 are pending in this application. Claims 2 & 5 are withdrawn.
Claims 1, 3, 4 & 6-15 are examined in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

3.	Claims 1, 3, 4, 6-8, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2016/0307870).
Re claim 1, Kelly teaches, Fig. 6C, [0044, 049, 0052], an electronic device comprising: 
-a substrate (510); 
-an electronic component (501A) mounted on a first area of the substrate (510); 
-a spacer (underfill 507, indicated) provided between the substrate (510) and the electronic component (501A) so as to come into contact with the substrate and the electronic component; 
-a first bonding element (short contact 509 without solder cap, indicated) provided between the substrate (510) and the electronic component (501A) so as to bond the substrate and the electronic component; and
-a second bonding element (tall contact 509 with solder cap, indicated) provided between the substrate (510) and the electronic component (501A) so as to bond the substrate and the electronic component, the second bonding element (tall 509) having a height higher than a height of the first bonding element (short 509). 

    PNG
    media_image1.png
    305
    692
    media_image1.png
    Greyscale

Kelly does not explicitly teach a stress generation source provided outside the first area of the substrate on which the electronic component is mounted to generate a stress in the first area of the substrate, the stress generation source being located closer to the second bonding element than to the first bonding element.
Kelly does teach TSV (right 512, indicated) in substrate (510), provided outside the first area of the substrate (510) on which the electronic component (510a) is mounted, located closer to the second bonding element (tall 509) than to the first bonding element (short 509). Kelly further teaches the use of copper material in several elements [0014, 0019, 0021]. 
It would have been obvious to one of ordinary skill in the art at before the effective filling date of the claimed invention to employ the teaching as taught by Kelly to utilize TSV as a stress generation source, because one of ordinary skill in the art would easily recognize that TSV is a conductive via typically comprising metal material and formed within a substrate, thus, it can be utilized as a stress generation source as claimed (similar conductive via disclosed in the current specification [0043]). 
“it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.”
Re claim 3, Kelly teaches the spacer (spacer 507, indicated) is located at an outside as compared to the first bonding element and the second bonding element (509), in the first area. 
Re claim 4, Kelly teaches the spacer (under BRI, consider left 509, next to indicated 507) include a conductive layer electrically separated from the first bonding element and the second bonding element (509). 
	Note: under BRI, contact 509 can be considered either or both spacer and bonding elements. 
Re claim 6, Kelly teaches the spacer is configured to include: a first spacer (short 507 between short contact 509), and a second spacer (tall 507, indicated) located closer to the stress generation source (right 512, indicated) than the first spacer, the second spacer having a height higher than a height of the first spacer (Fig. 6C). 
Re claims 7-8, Kelly teaches the first spacer (507) is configured to includes: a first conductor layer (509); and a first insulating layer (e.g. non-conductive paste, adjacent 507) [0017] provided on the substrate (510) and configured to cover the first conductor, and wherein the second spacer includes: a second conductor layer (consider 509) provided on the substrate, and a second insulating layer (adjacent 507, indicated) provided on the substrate and configured to cover (e.g. a side of) the second conductive layer (509). 
Re claims 13 & 14, Kelly teaches the spacer (507 indicated) has a height higher than a height of the second bonding element (tall 509); and wherein the stress generation source (as indicated) is located at an outside as compared to the first bonding element, the second bonding element, and the spacer (Fig. 6C).. 
Re claim 10, Kelly teaches, Fig. 6C, [0044, 049, 0052], a substrate comprising: 

-a first bonding material (short 509 without solder cap) provided in the first area;
-a second bonding material (tall 509 with solder cap) provided in the first area and configured to have a volume larger than a volume of the first bonding material. 

    PNG
    media_image1.png
    305
    692
    media_image1.png
    Greyscale

Kelly does not explicitly teach a stress generation source provided outside the first area to generate a stress in the first area, the stress generation source being located closer to the second bonding material than to the first bonding material. 
Kelly does teach TSV (right 512, indicated) in substrate (510), provided outside the first area of the substrate (510), located closer to the second bonding element (tall 509) than to the first bonding element (short 509). Kelly further teaches the use of copper material in several elements [0014, 0019, 0021]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kelly to utilize TSV as a stress generation source, because one of ordinary skill in the art would easily recognize that TSV is a conductive via typically comprising metal material and formed within 
“it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.”
Re claim 11, Kelly teaches, Figs. 6A-C, [0044, 0047, 049, 0052], an electronic component comprising: 
-a spacer (509 with 506) provided on a first surface that faces a first area of a substrate (510) to be mounted with a height at which the spacer is in contact with the first area when mounted in the first area; 
-a first bonding material (short 509 without solder cap) provided on the first surface; and 
-a second bonding material (tall 509 with solder cap) provided on the first surface and configured to have a volume larger than a volume of the first bonding material, 
the spacer (509 with 506) including a conductor layer electrically separated from the first bonding material and the second bonding material (509) and has a height higher than a height of the second bonding material (tall 509).
Note: under BRI, conductor layer can be either thermal or electrical conductor, underfill layer 507 (indicated) can be considered as conductor layer due to thermally conductivity.  

    PNG
    media_image1.png
    305
    692
    media_image1.png
    Greyscale

Kelly does not explicitly teach the second bonding material is provided at a position closer to a stress generation source than the first bonding material, the stress generation source being provided in the substrate and is configured to generate a stress in the first area.
Kelly does teach TSV (right 512, indicated) in substrate (510), located closer to the second bonding element (tall 509) than to the first bonding element (short 509). Kelly further teaches the use of copper material in several elements [0014, 0019, 0021]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kelly to utilize TSV as a stress generation source, because one of ordinary skill in the art would easily recognize that TSV is a conductive via typically comprising metal material and formed within a substrate, thus, it can be utilized as a stress generation source as claimed (similar conductive via disclosed in the current specification [0043]). 
“it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.”


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Sakurai (US 2011/0233767).
	The teachings of Kelly have been discussed above. 
	Re claim 12, Kelly teaches the second bonding element (tall 509) has the height higher than the height of the first bonding element (short 509) (Fig. 6C), but does not teaches such that the electronic component is mounted on the substrate so as to be inclined by a predetermined angle.
	Sakurai teaches the electronic component (1) is mounted on the substrate (2) so as to be inclined by a predetermined angle (Fig. 1). 
	As taught by Sakurai, one of ordinary skill in the art would utilize and modify the above teaching to obtain an inclined stage between the electronic component and the substrate, because it is recognized that it has negative affect the parallelism of the component and the substrate and it aids in ensuring high connection reliability. 
“it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sakurai in combination with Kelly due to above reason. 
5.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Blais et al. (US 2011/0049221). 
	The teachings of Kelly have been discussed above. 
	Re claim 15, Kelly does not teach the stress generation source is a screw fastening portion. 
	Blais teaches the stress generation source is a screw fastening portion (230) (Fig. 15). 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Blais in combination with Kelly due to above reason. 
Allowable Subject Matter
6.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.        Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	The claims are currently amended with newly added features, hence a different interpretation of Kelly’s teaching is applied to meet the current amended claims. In view of Fig. 6C, Kelly does teaches a conductive via 512 located outside area of a substrate 510 on which component 510A is mounted. Further, under BRI, conductor layer can be considered either thermal or electrical conductor. In view of Fig. 6C indicated above, Kelly teaches underfill 507 and conductive pillar 509 & metal layer 506, they can be considered as the claimed conductor layer. Hence, the underfill 507 and/or conductor pillar 506 with metal layer 506 has separated from adjacent pillars 509, and has height higher than the height of the adjacent conductor pillar 509.  
 	As result, the rejection under 103 is maintained and detail is included in the above rejection. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.